DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/9/2018. Acknowledgment is made with respect to a claim to priority to Chinese Application No. CN201610039162.5 filed on 1/20/2016 and PCT Application No. PCT/CN2016/078545 filed on 1/20/2016.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data modifier configure to” and “a computing unit configured to”1 in claim 1 and its dependents, “one or more multipliers configured to” in claim 92, “one or more adders configured to” in claim 10 and its dependents3, and “a controller unit configured to” in claim 144.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-13 and 17-21 of copending Application No. 15/975,065 (reference application 1) and claims 1-12, 15, and 19-24 of copending Application No. 15/975,075 (reference application 2).  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.  

15/975,083 (current app)
15/975,065
15/975,075
(Claim 1)
An apparatus for modifying data for neural networks, comprising: a data modifier configured to:receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modify the weight values and the input data based on the connection data; and a computing unit configured to: receive the modified weight values and the modified input data from the data modifier; and calculate the one or more groups of output data based on the modified weight values and the modified input data
(Claim 1)
An apparatus for modifying data for neural networks, comprising: a data modifier configured to: receive one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modify the received groups of input data based on the connection data; and a computing unit configured to: receive the modified input data from the data modifier and the predetermined weight value array; and  34IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 calculate the one or more groups of output data based on the modified input data and the weight values.
(Claim 1)
An apparatus for modifying data for neural networks, comprising:
a data modifier configured to:
receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index;
receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index;
receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates
whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and
whether the weight value meets a predetermined condition; and
modify the weight values and the input data based on the connection data; and
a computing unit configured to:
receive the modified weight values and the modified input data from the data modifier; and
calculate the one or more groups of output data based on the modified weight values and the modified input data.

(Claim 2)
The apparatus of claim 1, wherein the predetermined condition includes that the designated weight value is a non-zero number.
See claim 2
See claim 2
(Claim 3)
The apparatus of claim 1, wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value.
See claim 3
See claim 3
(Claim 4)
The apparatus of claim 1, wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value.
See claim 4
See claim 4
(Claim 5) 

The apparatus of claim 1, wherein the data modifier is further configured to delete at least one weight values that correspond to the connection values that are zero.

See claim 5
(Claim 6)
The apparatus of claim 1, wherein the data modifier is further configured to add one or more zero values to the predetermined weight value array based on the connection values.

See claim 6
(Claim 7)
The apparatus of claim 1, wherein the data modifier is further configured to delete at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero.
See claim 5

(Claim 8)
The apparatus of claim 1, wherein the data modifier is further configured to add one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero.	
See claim 6

(Claim 9)
The apparatus of claim 1, wherein the computing unit further comprises:one or more multipliers configured to multiply the modified input data by the modified weight values to generate one or more weighted input data.
See claim 7
See claim 7

(Claim 10)
The apparatus of claim 9, wherein the computing unit further comprises:one or more adders configured to add the one or more weighted input data to generate a total weighted value.
See claim 8
See claim 8
(Claim 11)
The apparatus of claim 10, wherein the one or more adders are further configured to add a bias value to the total weighted value to generate a biased value.
See claim 9
See claim 9
(Claim 12)
The apparatus of claim 11, wherein the computing unit further comprises:an activation processor configured to perform an activation function on the biased value to generate a group of the output data.
See claim 10
See claim 10
(Claim 13)
The apparatus of claim 1 further comprising:a storage device configured to store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data.
See claim 11
See claim 11
(Claim 14)
The apparatus of claim 1 further comprising:an instruction cache configured to store instructions received from a central processing unit; a controller unit configured to read the instructions from the instruction cache and decode the instructions; an input data cache configured to store the modified input data; a weight cache configured to store the modified weight values; an output data cache configured to store the calculated output data; and a direct memory access module configured to transmit and receive data from and to the storage device, the instruction cache, the controller unit, the input data cache, the weight cache, and the output data cache.
See claim 12
See claim 12
(Claim 15)
A method for modifying data for neural networks, comprising:receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; 37 IB 158670 - 1.3 CN App. No. 201610039162.5 Getech Law Docket No. 81010-000013.3receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modifying the weight values and the input data based on the connection data; and calculating the one or more groups of output data based on the modified weight values and the modified input data.
(Claim 13)
A method for modifying data for neural networks, comprising: receiving one or more groups of input data for generating one or more groups of output data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index, and wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receiving connection data that include one or more connection values, wherein each connection value corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of one or more weight values includes in a predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the 37IB158670 - 1.1 CN App. No. 201610039162.5Getech Law Docket No. 81010-000013.1 input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition; and modifying the received groups of input data based on the connection data; and calculating the one or more groups of output data based on the modified input data and the weight values
(Claim 15)
A method for modifying data for neural networks, comprising:
receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index;
receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index;
receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates
whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and
whether the weight value meets a predetermined condition; and
modifying the weight values and the input data based on the connection data; and
calculating the one or more groups of output data based on the modified weight values and the modified input data.

(Claim 16)
The method of claim 15, wherein the modifying further comprises deleting at least one weight values that correspond to the connection values that are zero.

See claim 19
(Claim 17)
The method of claim 15, wherein the modifying further comprises adding one or more zero values to the predetermined weight value array based on the connection values.

See claim 20
(Claim 18)
The method of claim 15, wherein the modifying further comprises deleting at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero.
See claim 17

(Claim 19)
The method of claim 15, wherein the modifying further comprises adding one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero.
See claim 18

(Claim 20)
The method of claim 15, wherein the calculating further comprises:multiplying the modified input data by the modified input data to generate one or more weighted input data; adding the one or more weighted input data to generate a total weighted value; adding a bias value to the total weighted value to generate a biased value; and performing an activation function on the biased value to generate a group of the output data.
See claims 19-21
See claims 21-24



As such, Applications 15/975,065 and 15/975,075 anticipate all of the limitations of instant application claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
modify the weight values and the input data based on the connection data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept.
calculate the one or more groups of output data based on the modified weight values and the modified input data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an output based on modified data.
Step 2A Prong 2:  Claim 1 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” and “receive the modified weight values and the modified input data from the data modifier”, which are extra-solution data gathering activities required for any uses of the mental processes (see MPEP § 2106.05(g)), the data modifier and computing unit are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)), and thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, Claim 1, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” and “receive the modified weight values and the modified input data from the data modifier” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  The execution of an abstract idea via generic computer processors is not significantly more than the abstract idea itself (see MPEP 2106.05(f)). Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that the designated weight value is a non-zero number”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier is further configured to delete at least one weight values that correspond to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier is further configured to add one or more zero values to the predetermined weight value array based on the connection values”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier is further configured to delete at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the data modifier is further configured to add one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “one or more multipliers configured to multiply the modified input data by the modified weight values to generate one or more weighted input data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of multiplying data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more multipliers configured to multiply”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “one or more adders configured to add the one or more weighted input data to generate a total weighted value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more adders configured to add”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the one or more adders are further configured to add a bias value to the total weighted value to generate a biased value”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of adding data.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “one or more adders configured to add”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “an activation processor configured to perform an activation function on the biased value to generate a group of the output data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing an activation function.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “an activation processor”, which is a generic computer processor (see MPEP 2106.05(f)), and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “a storage device configured to store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “a storage device”, which is a generic computer processor (see MPEP 2106.05(f)), and “store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data”, which is insignificant extra-solution activity required for any uses of the mental processes (see MPEP § 2106.05(g)),  and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “an instruction cache configured to store instructions received from a central processing unit; a controller unit configured to read the instructions from the instruction cache and decode the instructions; an input data cache configured to store the modified input data; a weight cache configured to store the modified weight values; an output data cache configured to store the calculated output data; and a direct memory access module configured to transmit and receive data from and to the storage device, the instruction cache, the controller unit, the input data cache, the weight cache, and the output data cache”, which does not negate the underlying mental processes from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “an instruction cache”, “a controller unit”, “an input data cache”, “a weight cache”, “an output data cache”, and “a direct memory access module”, which are generic computer processors (see MPEP 2106.05(f)), and the remaining limitations of the claim are insignificant extra-solution activities required for any uses of the mental processes (see MPEP § 2106.05(g)),  and cannot therefore be deemed to integrate the abstract idea into a practical application or provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
modify the weight values and the input data based on the connection data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of modifying weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper or is a mathematical concept.
calculating the one or more groups of output data based on the modified weight values and the modified input data:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of calculating an output based on modified data.
Step 2A Prong 2:  Claim 15 does not recite any additional limitations which integrate the abstract idea into a practical application.  Specifically, the additional elements consist of “receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; 37 IB 158670 - 1.3 CN App. No. 201610039162.5 Getech Law Docket No. 81010-000013.3receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition”, which are extra-solution data gathering activities required for any uses of the mental processes (see MPEP § 2106.05(g)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Thus, even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  Finally, Claim 15, taken as a whole, does not contain an inventive concept which provides significantly more than the abstract idea.  The additional elements of “receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; 37 IB 158670 - 1.3 CN App. No. 201610039162.5 Getech Law Docket No. 81010-000013.3receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and whether the weight value meets a predetermined condition” are mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), insignificant extra-solution activity and does not provide an inventive concept.  Taken alone or in combination, the additional elements of the claim do not provide an inventive concept and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises deleting at least one weight values that correspond to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises adding one or more zero values to the predetermined weight value array based on the connection values”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises deleting at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deleting weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the modifying further comprises adding one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of adding weight values, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein the calculating further comprises: multiplying the modified input data by the modified input data to generate one or more weighted input data; adding the one or more weighted input data to generate a total weighted value; adding a bias value to the total weighted value to generate a biased value; and performing an activation function on the biased value to generate a group of the output data”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of multiplying, adding data, and performing an activation function on the data.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

	 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 13-16, 18, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Vlietinck et al. (US 20160322042 A1, hereinafter “Vlie”) in view of Han et al. (Han et al., “Learning both Weights and Connections for Efficient Neural Networks”, Oct. 30, 2015, arXiv:1506.02626v3, pp. 1-9, hereinafter “Han”).

Regarding claim 1, Vlie discloses [a]n apparatus for modifying data for neural networks, comprising: ([0015]; “Another example embodiment disclosed herein includes an apparatus corresponding to operations consistent with the method embodiments described above”, which discloses the apparatus that implements a method for modifying data for a neural network; and [0005]; “a method for improving computation time of speech recognition processing in an electronic device may comprise, by a processor, updating a memory, corresponding to a selected given output neuron of a current layer of a Deep Neural Network (DNN), with an incremental output value. The incremental output value may be computed for the selected given output neuron as a function of input values of a selected few non-zero input neurons of a previous layer of the DNN in combination with weights between the selected few non-zero input neurons and the selected given output neuron, wherein a number of the selected few corresponds to a batch setting. The method may further comprise iterating the updating for each output neuron of the current layer, and repeating the updating and the iterating for each next selected few non-zero input neurons of the previous layer to reduce a rate of accessing the memory based on the batch setting to improve the computation time of the speech recognition processing”)
a data modifier configured to ([0005]; “by a processor”)
receive one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; (Figure 1, Element 122; and [0039]; “a number of registers of the electronic device may be used for loading the non-zero input values and the associated weights for computation”, the registers from which the input data is loaded suggests the indexed input array, as it is inherent that memory registers are addressable and indexed; and [0042]; “Selecting of the few non-zero input neurons 256 may include loading their respective input values into hardware registers, to enable use of the respective input values to update each output value without reloading the respective input values from a memory, thus, saving memory bandwidth by obviating memory accesses otherwise needed to obtain the respective input values from the memory”)
receive a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, (Figure 1, Element 132a;  the figure discloses the weight array memory from which the weight information is fetched; and [0039]; “Further, as the weights may be stored in different weight arrays that are not co-located, a given hardware architecture or distribution of stored weights therein may limit the number of simultaneous memory streams that may be retrieved from different address locations efficiently (i.e., without memory read bandwidth reduction). As such, the batch setting may be advantageously configured in view of same for efficiency”; and [0060]; “In the example embodiment, neural network weights may be compressed lossless from 16/8 bits to 8/4 bits and out-of-range weights may be handled by a sparse matrix. Fetching of weights, as disclosed above may include fetching the weights from a plurality of weight data structures stored in at least one memory of the speech recognition system, wherein a portion of the plurality of the weight data structures may be stored in different memories of the at least one memory . . .  and update respective memory storing a corresponding output value”)
wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; ([0032]; “The memory storing the output value for the given neuron may be updated to include the computed incremental output value, once per N non-zero input neurons to reduce a number of memory accesses to enable embedded platforms with limited hardware resources to be used as platforms for speech processing in real-time”, note that the output data are inherently stored as elements in an output array of information in the memory accesses in an indexed fashion; and [0035]; “FIG. 2B is block diagram 250 of an example embodiment of an iteration for updating a memory (not shown), such as the memory-a 132a of FIG. 1, corresponding to a selected given output neuron, i.e., output neuron-1, of a current layer 254 of a DNN (not shown), such as the DNN 120 of FIG. 1. The memory may correspond to the selected given output neuron because the memory may be configured to store an output value being computed for the selected given output neuron. It should be understood that one or more locations of the memory may be allocated for storing the output value of the selected output neuron and that the memory may be configured in any suitable manner that enables the output value to be stored therein”, the suitable manner being as an output array index as claimed; and [0039]; “For example, embodiments disclosed herein may configured the batch setting such that a number of registers of the electronic device may be used for loading the non-zero input values and the associated weights for computation. As some architectures may have a limited amount of hardware registers available, such as 8-32 hardware registers, the batch setting may be configured to enable efficient computation in view of the limited hardware registers available. As such, a value of the batch setting may be small, such as 2, 4, or any other suitable value based on the hardware architecture. Further, as the weights may be stored in different weight arrays that are not co-located, a given hardware architecture or distribution of stored weights therein may limit the number of simultaneous memory streams that may be retrieved from different address locations efficiently”)
receive connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and ([0037]; “An input neuron associated with a non-zero input value may be referred to interchangeably herein as a non-zero input neuron, whereas an input neuron associated with a null input value may be referred to interchangeably herein as a zero-skip neuron. Each input neuron of the plurality of I input neurons, regardless of whether the input neuron is a non-zero input neuron or a zero-skip input neuron, may have one or more connections (also referred to interchangeably herein as links or weights) between a respective input neuron and one or more of the P output neurons”, which discloses the connection values in the form of link or weight values; and [0039]; “For example, embodiments disclosed herein may configured the batch setting such that a number of registers of the electronic device may be used for loading the non-zero input values and the associated weights for computation . . . Further, as the weights may be stored in different weight arrays that are not co-located, a given hardware architecture or distribution of stored weights therein may limit the number of simultaneous memory streams that may be retrieved from different address locations efficiently”)
modify the weight values and the input data based on the connection data ([0033]; “update a memory, corresponding to a selected given output neuron of a current layer of a Deep Neural Network (DNN), with an incremental output value computed for the selected given output neuron as a function of values of a selected few non-zero input neurons of a previous layer of the DNN in combination with weights between the selected few non-zero input neurons and the selected given output neuron, wherein a number of the selected few corresponds to a batch setting (204). The method may iterate the updating for each output neuron of the current layer (206) and repeat the updating and the iterating for each next selected few non-zero input neurons of the previous layer to reduce a rate of accessing the memory based on the batch setting to improve the computation time of the speech recognition processing (208).”, the updating being the modification of the weight values and the corresponding outputs for each layer through an iterative procedure.  Note that the input data is modified at each layer or neuron based on connection data (non-zero input neurons) because the input data at each neuron is the modified output data from the neuron at the previous layer of the DNN; and [0043]; “For example, the given hardware register may be updated based on the input value of the non-zero input neuron-1 and the weight w-1-1, followed by a next update to the given register based on the input value of a next non-zero input neuron, i.e., input neuron-3, and a next weight w-3-1, and so forth. The memory update 260 may include updating the memory with the computed incremental output value 258 that may be a value stored in the given hardware register that is an accumulation of each weighted input of each input neuron of the selected few non-zero input neurons 256)”).
a computing unit configured to: ([0005]; “by a processor”)
receive the modified weight values and the modified input data from the data modifier; and ([0012]; “The method may further comprise fetching the weights from a plurality of weight data structures stored in at least one memory of the speech recognition system and wherein a portion of the plurality of the weight data structures may be stored in different memories of the at least one memory”; and Figure 5, Element 532; and [0035]; “the memory-a 132a of FIG. 1, corresponding to a selected given output neuron, i.e., output neuron-1, of a current layer 254 of a DNN (not shown), such as the DNN 120 of FIG. 1. The memory may correspond to the selected given output neuron because the memory may be configured to store an output value being computed for the selected given output neuron”)
calculate the one or more groups of output data based on the modified weight values and the modified input data ([0011]; “The method may further comprise receiving at least one speech signal over a speech interface, producing at least one feature vector from the at least one speech signal received, and applying the DNN to the at least one feature vector to compute at least one output feature vector for producing at least one speech recognition result”).
	Vlie fails to explicitly disclose whether the weight value meets a predetermined condition; modify the weight values . . .  based on the connection data.
	Han discloses whether the weight value meets a predetermined condition (Abstract; “First, we train the network to learn which connections are important”, the important connections being based on a predetermined condition; and Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”)
	modify the weight values . . .  based on the connection data (Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”, the removing being the modifying; and Page 3, ¶1; “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”).
Vlie and Han are analogous art because both are concerned with neural network optimization.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural network optimization to combine the weight pruning of Han with the apparatus of Vlie to yield the predictable result of whether the weight value meets a predetermined condition; and modify the weight values and the input data based on the connection data. The motivation for doing so would be to reduce the storage and computation required by neural networks by an order of magnitude without affecting their accuracy (Han; Abstract).

Regarding claim 15, Vlie discloses [a] method for modifying data for neural networks, comprising ([0005]; “a method for improving computation time of speech recognition processing in an electronic device may comprise, by a processor, updating a memory, corresponding to a selected given output neuron of a current layer of a Deep Neural Network (DNN), with an incremental output value. The incremental output value may be computed for the selected given output neuron as a function of input values of a selected few non-zero input neurons of a previous layer of the DNN in combination with weights between the selected few non-zero input neurons and the selected given output neuron, wherein a number of the selected few corresponds to a batch setting. The method may further comprise iterating the updating for each output neuron of the current layer, and repeating the updating and the iterating for each next selected few non-zero input neurons of the previous layer to reduce a rate of accessing the memory based on the batch setting to improve the computation time of the speech recognition processing”)
receiving one or more groups of input data, wherein the one or more groups of input data are stored as input elements in an input array and each of the input elements is identified by an input array index; (Figure 1, Element 122; and [0039]; “a number of registers of the electronic device may be used for loading the non-zero input values and the associated weights for computation”, the registers from which the input data is loaded suggests the indexed input array, as it is inherent that memory registers are addressable and indexed; and [0042]; “Selecting of the few non-zero input neurons 256 may include loading their respective input values into hardware registers, to enable use of the respective input values to update each output value without reloading the respective input values from a memory, thus, saving memory bandwidth by obviating memory accesses otherwise needed to obtain the respective input values from the memory”)
receiving a predetermined weight value array that includes one or more weight values for calculating one or more groups of output data based on the one or more groups of input data, (Figure 1, Element 132a;  the figure discloses the weight array memory from which the weight information is fetched; and [0039]; “Further, as the weights may be stored in different weight arrays that are not co-located, a given hardware architecture or distribution of stored weights therein may limit the number of simultaneous memory streams that may be retrieved from different address locations efficiently (i.e., without memory read bandwidth reduction). As such, the batch setting may be advantageously configured in view of same for efficiency”; and [0060]; “In the example embodiment, neural network weights may be compressed lossless from 16/8 bits to 8/4 bits and out-of-range weights may be handled by a sparse matrix. Fetching of weights, as disclosed above may include fetching the weights from a plurality of weight data structures stored in at least one memory of the speech recognition system, wherein a portion of the plurality of the weight data structures may be stored in different memories of the at least one memory . . .  and update respective memory storing a corresponding output value”)
wherein the one or more groups of output data are to be stored as output elements in an output array and each of the output elements is identified by an output array index; 37 ([0032]; “The memory storing the output value for the given neuron may be updated to include the computed incremental output value, once per N non-zero input neurons to reduce a number of memory accesses to enable embedded platforms with limited hardware resources to be used as platforms for speech processing in real-time”, note that the output data are inherently stored as elements in an output array of information in the memory accesses in an indexed fashion; and [0035]; “FIG. 2B is block diagram 250 of an example embodiment of an iteration for updating a memory (not shown), such as the memory-a 132a of FIG. 1, corresponding to a selected given output neuron, i.e., output neuron-1, of a current layer 254 of a DNN (not shown), such as the DNN 120 of FIG. 1. The memory may correspond to the selected given output neuron because the memory may be configured to store an output value being computed for the selected given output neuron. It should be understood that one or more locations of the memory may be allocated for storing the output value of the selected output neuron and that the memory may be configured in any suitable manner that enables the output value to be stored therein”, the suitable manner being as an output array index as claimed; and [0039]; “For example, embodiments disclosed herein may configured the batch setting such that a number of registers of the electronic device may be used for loading the non-zero input values and the associated weights for computation. As some architectures may have a limited amount of hardware registers available, such as 8-32 hardware registers, the batch setting may be configured to enable efficient computation in view of the limited hardware registers available. As such, a value of the batch setting may be small, such as 2, 4, or any other suitable value based on the hardware architecture. Further, as the weights may be stored in different weight arrays that are not co-located, a given hardware architecture or distribution of stored weights therein may limit the number of simultaneous memory streams that may be retrieved from different address locations efficiently”)
IB 158670 - 1.3 CN App. No. 201610039162.5 Getech Law Docket No. 81010-000013.3receiving connection data that include one or more connection values, wherein each of the connection values corresponds to one of the input array indexes and one of the output array indexes and indicates whether one of the weight values in the predetermined weight value array is designated for calculating a group of the output data to be stored as the output element identified by the corresponding output array index based on a group of the input data stored as the input element identified by the corresponding input array index, and ([0037]; “An input neuron associated with a non-zero input value may be referred to interchangeably herein as a non-zero input neuron, whereas an input neuron associated with a null input value may be referred to interchangeably herein as a zero-skip neuron. Each input neuron of the plurality of I input neurons, regardless of whether the input neuron is a non-zero input neuron or a zero-skip input neuron, may have one or more connections (also referred to interchangeably herein as links or weights) between a respective input neuron and one or more of the P output neurons”, which discloses the connection values in the form of link or weight values; and [0039]; “For example, embodiments disclosed herein may configured the batch setting such that a number of registers of the electronic device may be used for loading the non-zero input values and the associated weights for computation . . . Further, as the weights may be stored in different weight arrays that are not co-located, a given hardware architecture or distribution of stored weights therein may limit the number of simultaneous memory streams that may be retrieved from different address locations efficiently”)
modifying the weight values and the input data based on the connection data; and ([0033]; “update a memory, corresponding to a selected given output neuron of a current layer of a Deep Neural Network (DNN), with an incremental output value computed for the selected given output neuron as a function of values of a selected few non-zero input neurons of a previous layer of the DNN in combination with weights between the selected few non-zero input neurons and the selected given output neuron, wherein a number of the selected few corresponds to a batch setting (204). The method may iterate the updating for each output neuron of the current layer (206) and repeat the updating and the iterating for each next selected few non-zero input neurons of the previous layer to reduce a rate of accessing the memory based on the batch setting to improve the computation time of the speech recognition processing (208).”, the updating being the modification of the weight values and the corresponding outputs for each layer through an iterative procedure.  Note that the input data is modified at each layer or neuron based on connection data (non-zero input neurons) because the input data at each neuron is the modified output data from the neuron at the previous layer of the DNN; and [0043]; “For example, the given hardware register may be updated based on the input value of the non-zero input neuron-1 and the weight w-1-1, followed by a next update to the given register based on the input value of a next non-zero input neuron, i.e., input neuron-3, and a next weight w-3-1, and so forth. The memory update 260 may include updating the memory with the computed incremental output value 258 that may be a value stored in the given hardware register that is an accumulation of each weighted input of each input neuron of the selected few non-zero input neurons 256)”).
calculating the one or more groups of output data based on the modified weight values and the modified input data ([0011]; “The method may further comprise receiving at least one speech signal over a speech interface, producing at least one feature vector from the at least one speech signal received, and applying the DNN to the at least one feature vector to compute at least one output feature vector for producing at least one speech recognition result”).
Vlie fails to explicitly disclose whether the weight value meets a predetermined condition; and modifying the weight values and the input data based on the connection data.
Han discloses whether the weight value meets a predetermined condition; (Abstract; “First, we train the network to learn which connections are important”, the important connections being based on a predetermined condition; and Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”)
and modifying the weight values and the input data based on the connection data (Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”, the removing being the modifying; and Page 3, ¶1; “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”).
The motivation to combine Vlie and Han is the same as discussed above with respect to claim 1.

Regarding claim 2, the rejection of claim 1 is incorporated but Vlie fails to explicitly disclose wherein the predetermined condition includes that the designated weight value is a non-zero number.
Han discloses wherein the predetermined condition includes that the designated weight value is a non-zero number (Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”, the threshold being a weight value greater than zero (aka non-zero); and Page 3, ¶1; “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”).
The motivation to combine Vlie and Han is the same as discussed above with respect to claim 1.

Regarding claim 3, the rejection of claim 1 is incorporated but Vlie fails to explicitly disclose wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value.
Han discloses wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a first threshold value (Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”; and Page 3, ¶1; “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”).
The motivation to combine Vlie and Han is the same as discussed above with respect to claim 1.

Regarding claim 4, the rejection of claim 1 is incorporated but Vlie fails to explicitly disclose wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value.
Han discloses wherein the predetermined condition includes that an absolute value of the designated weight value is less than or equal to a second threshold value and greater than or equal to a third threshold value (Page 2, ¶1; “After an initial training phase, we remove all connections whose weight is lower than a threshold”, which discloses the absolute value of the weight values being less than a second threshold value; and Page 3, ¶1; “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; and Page 4, §3.5; “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron”, which discloses pruning connections that are zero output connections, so greater than a threshold value of zero).
The motivation to combine Vlie and Han is the same as discussed above with respect to claim 1.

Regarding claims 5 and 16, the rejection of claims 1 and 15 are incorporated but Vlie fails to explicitly disclose delete at least one weight values that correspond to the connection values that are zero.
Han discloses delete at least one weight values that correspond to the connection values that are zero (Page 3, ¶1; “All connections with weights below a threshold are removed from the network — converting a dense network into a sparse network, as shown in Figure 3”; and Page 4, §3.5; “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron”, which discloses pruning connections or weights that are zero output connections).
The motivation to combine Vlie and Han is the same as discussed above with respect to claim 1.

Regarding claims 7 and 18, the rejection of claims 1 and 15 are incorporated but Vlie fails to explicitly disclose delete at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero.
Han discloses delete at least one groups of the input data that are stored as the input elements identified by the input array indexes corresponding to the connection values that are zero (Page 4, §3.5; “After pruning connections, neurons with zero input connections or zero output connections may be safely pruned. This pruning is furthered by removing all connections to or from a pruned neuron. The retraining phase automatically arrives at the result where dead neurons will have both zero input connections and zero output connections. This occurs due to gradient descent and regularization. A neuron that has zero input connections (or zero output connections) will have no contribution to the final loss, leading the gradient to be zero for its output connection (or input connection), respectively. Only the regularization term will push the weights to zero. Thus, the dead neurons will be automatically removed during retraining”, which discloses deleting input data where connections are zero in that the neuron itself is removed.  Since the output of one neural network layers is the input to the next layer, the pruning of the connections and neurons renders that the inputs to the next layers are modified or deleted).
The motivation to combine Vlie and Han is the same as discussed above with respect to claim 1.

Regarding claims 8 and 19, the rejection of claims 1 and 15 are incorporated and Vlie further discloses add one or more zero values to the input elements identified by the input array indexes corresponding to the connection values that are zero ([0032]; “Embodiments disclosed herein employ a technique termed herein as Fan-Out/Fan-In N with zero-skip, wherein N corresponds to the batch setting disclosed above. In accordance with Fan-Out/Fan-In N with zero-skip, N non-zero input neurons are selected from a previous layer of the DNN 120, skipping any zero-skip neurons, wherein zero-skip neurons have null input values”, the input values having null values based on a zero-skip neuron; and [0037]; “An input neuron associated with a non-zero input value may be referred to interchangeably herein as a non-zero input neuron, whereas an input neuron associated with a null input value may be referred to interchangeably herein as a zero-skip neuron”).

Regarding claim 13, the rejection of claim 1 is incorporated and Vlie further discloses a storage device configured to store the one or more groups of input data, the modified input data, the connection data, the modified weight values, instructions, and the calculated output data (Figure 5, Element 532; the memory is the storage device that stores all of the NN values that are claimed).

Regarding claim 14, the rejection of claim 1 is incorporated and Vlie further discloses an instruction cache configured to store instructions received from a central processing unit; a controller unit configured to read the instructions from the instruction cache and decode the instructions; an input data cache configured to store the modified input data; a weight cache configured to store the modified weight values; an output data cache configured to store the calculated output data; and a direct memory access module configured to transmit and receive data from and to the storage device, the instruction cache, the controller unit, the input data cache, the weight cache, and the output data cache (Figures 5 and 6;  the figures disclose the cpu, storage, and memory; and [0065]; “The software may be stored in any form of computer readable medium, such as random access memory (RAM), read only memory (ROM), compact disk read only memory (CD-ROM), and so forth. In operation, a general purpose or application specific processor loads and executes software in a manner well understood in the art”, RAM inherently has instruction caches that is used in the processors of figures 5 and 6).


Claims 6 and 17 are rejected under 35 U.S.C. § 103 as being obvious over Vlietinck in view of Han and further in view of Maldonado Diaz et al. (US 20110167024 A1, hereinafter “Maldonado”).

Regarding claims 6 and 17, the rejection of claims 1 and 15 are incorporated but Vlie fails to explicitly disclose wherein the data modifier is further configured to add one or more zero values to the predetermined weight value array based on the connection values.
Maldonado discloses wherein the data modifier is further configured to add one or more zero values to the predetermined weight value array based on the connection values ([0120]; “The output weight matrix is obtained adding zeros (columns) to W.sub.o.sup.k then the weights are added that correspond to the hidden units of W.sub.o.sup.i. Finally W.sub.o.sup.c is found applying OWO to the combined network”).
Vlie, Han, and Maldonado are analogous art because all are concerned with neural network optimization.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural network optimization to combine the adding of zero values to a weight array of Maldonado with the apparatus of Vlie and Han to yield the predictable result of wherein the data modifier is further configured to add one or more zero values to the predetermined weight value array based on the connection values. The motivation for doing so would be to have a correspondence of weights in a weight matrix (Maldonado; [0112]).

Claims 9-12 and 20 are rejected under 35 U.S.C. § 103 as being obvious over Vlietinck in view of Han and further in view of Henry et al. (US 20180225116 A1, hereinafter “Henry”).

Regarding claim 9, the rejection of claim 1 is incorporated but Vlie fails to explicitly disclose one or more multipliers configured to multiply the modified input data by the modified weight values to generate one or more weighted input data.
Henry discloses one or more multipliers configured to multiply the modified input data by the modified weight values to generate one or more weighted input data ([0369]; “That is, for a given node, there is a weight associated with each input connection to the node; the value received by the node on an input connection is multiplied by its associated weight to generate a product; the node adds the products associated with all of the input connections to generate a sum (there may also be a bias term included in the sum); typically, an activation function is performed on the sum to generate an output value of the node, sometimes referred to as the node's activation” (emphasis added)).
Vlie, Han, and Henry are analogous art because all are concerned with neural network computing.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural network computing to combine the multipliers of Henry with the apparatus of Vlie and Han to yield the predictable result of one or more multipliers configured to multiply the modified input data by the modified weight values to generate one or more weighted input data. The motivation for doing so would be to operate a traditional feed-forward ANN (Henry; [0369]).

Regarding claim 10, the rejection of claims 1 and 9 are incorporated but Vlie fails to explicitly disclose one or more adders configured to add the one or more weighted input data to generate a total weighted value.
Henry discloses one or more adders configured to add the one or more weighted input data to generate a total weighted value ([0369]; “That is, for a given node, there is a weight associated with each input connection to the node; the value received by the node on an input connection is multiplied by its associated weight to generate a product; the node adds the products associated with all of the input connections to generate a sum (there may also be a bias term included in the sum); typically, an activation function is performed on the sum to generate an output value of the node, sometimes referred to as the node's activation” (emphasis added)).
The motivation to combine Vlie, Han, and Henry is the same as discussed above with respect to claim 9.

Regarding claim 11, the rejection of claims 1 and 9-10 are incorporated but Vlie fails to explicitly disclose wherein the one or more adders are further configured to add a bias value to the total weighted value to generate a biased value.
Henry discloses wherein the one or more adders are further configured to add a bias value to the total weighted value to generate a biased value ([0369]; “That is, for a given node, there is a weight associated with each input connection to the node; the value received by the node on an input connection is multiplied by its associated weight to generate a product; the node adds the products associated with all of the input connections to generate a sum (there may also be a bias term included in the sum); typically, an activation function is performed on the sum to generate an output value of the node, sometimes referred to as the node's activation” (emphasis added)).
The motivation to combine Vlie, Han, and Henry is the same as discussed above with respect to claim 9.

Regarding claim 12, the rejection of claims 1 and 9-11 are incorporated but Vlie fails to explicitly disclose wherein the computing unit further comprises: an activation processor configured to perform an activation function on the biased value to generate a group of the output data.
Henry discloses wherein the computing unit further comprises:an activation processor configured to perform an activation function on the biased value to generate a group of the output data ([0369]; “That is, for a given node, there is a weight associated with each input connection to the node; the value received by the node on an input connection is multiplied by its associated weight to generate a product; the node adds the products associated with all of the input connections to generate a sum (there may also be a bias term included in the sum); typically, an activation function is performed on the sum to generate an output value of the node, sometimes referred to as the node's activation” (emphasis added)).
The motivation to combine Vlie, Han, and Henry is the same as discussed above with respect to claim 9.

Regarding claim 20, the rejection of claim 15 is incorporated but Vlie fails to explicitly disclose wherein the calculating further comprises: multiplying the modified input data by the modified input data to generate one or more weighted input data; adding the one or more weighted input data to generate a total weighted value; adding a bias value to the total weighted value to generate a biased value; and performing an activation function on the biased value to generate a group of the output data.
Henry discloses wherein the calculating further comprises: multiplying the modified input data by the modified input data to generate one or more weighted input data; adding the one or more weighted input data to generate a total weighted value; adding a bias value to the total weighted value to generate a biased value; and performing an activation function on the biased value to generate a group of the output data ([0369]; “That is, for a given node, there is a weight associated with each input connection to the node; the value received by the node on an input connection is multiplied by its associated weight to generate a product; the node adds the products associated with all of the input connections to generate a sum (there may also be a bias term included in the sum); typically, an activation function is performed on the sum to generate an output value of the node, sometimes referred to as the node's activation” (emphasis added)).
The motivation to combine Vlie, Han, and Henry is the same as discussed above with respect to claim 9.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        




    
        
            
    

    
        1 Note that the Specification appears to provide sufficient support for “a data modifier configured to” and “a computing unit configured to” in at least paragraphs [0044] and [0057] and Figures 7 and 8 of the originally filed specification. 
        2 Note that the Specification appears to provide sufficient support for “one or more multipliers configured to” in at least Figure 7 of the originally filed specification. 
        3 Note that the Specification appears to provide sufficient support for “one or more adders configured to” in at least Figure 7 of the originally filed specification. 
        4 Note that the Specification appears to provide sufficient support for “a controller unit configured to” in at least paragraph [0053] and Figure 7 of the originally filed specification.